—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered August 27, 1996, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 62/s to 20 years, unanimously affirmed.
Defendant’s plea was knowingly and voluntarily entered and there was no basis to warrant the court ordering a psychiatric examination sua sponte (People v Clickner, 128 AD2d 917, lv denied 70 NY2d 644). Concur—Rosenberger, J. P., Ellerin, Nardelli, Williams and Andrias, JJ.